Case 1:20-cv-03794-RRM-RLM Document 34 Filed 11/20/20 Page 1 of 6 PageID #: 588




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


                                               x
 GANESAN ALAGAPPAN, Individually and           :   Civil Action No. 1:20-cv-03794-RRM-RLM
 on Behalf of All Others Similarly Situated,   :
                                               :   CLASS ACTION
                             Plaintiff,        :
                                               :
         vs.                                   :
                                               :
 BAIDU, INC., ROBIN YANHONG LI,                :
 HERMAN CHENG-CHUN YU and                      :
 JENNIFER XINZHE LI,                           :
                                               :
                             Defendants.
                                               :
                                               x
 HARINATH NAMPALLY, Individually and           :   Civil Action No. 1:20-cv-04430-RPK-RLM
 on Behalf of All Others Similarly Situated,   :
                                                   CLASS ACTION
                                               :
                             Plaintiff,
                                               :
         vs.                                   :
                                               :
 BAIDU, INC., ROBIN YANHONG LI,                :
 HERMAN CHENG-CHUN YU and                      :
 JENNIFER XINZHE LI,                           :
                                               :
                             Defendants.       :
                                               x


                     NOTICE OF RECENT DEVELOPMENT PERTAINING
                        TO PENDING LEAD PLAINTIFF MOTIONS




 4823-7763-5026.v1
Case 1:20-cv-03794-RRM-RLM Document 34 Filed 11/20/20 Page 2 of 6 PageID #: 589




         Central Pennsylvania Teamsters Pension Fund – Defined Benefit Plan and Central

 Pennsylvania Teamsters Pension Fund – Retirement Income Plan 1987 (collectively, the “Central

 Pennsylvania Teamsters Pension Funds”) respectfully submit this notice of recent development to

 address a new argument raised for the first time on reply by Benjamin Paz Tchimino and Inveriones

 B Y J Limitada (“Inveriones”). Recognizing that its lead plaintiff candidacy suffers from fatal

 defects because they suffered no harm from the disclosure of defendants’ allegedly fraudulent

 conduct, Inveriones unjustifiably contends that an earlier partial disclosure before the release of the

 April 7, 2020 report by Wolfpack Research should be considered – an argument that its own counsel

 explicitly rejected this week in the related action Lee v. iQIYI, Inc., No. 1:20-cv-01830 (E.D.N.Y.)

 See Ex. A (attached hereto).

         On reply, Inveriones does not dispute that in the original complaint filed by its counsel, The

 Rosen Law Firm, P.A. (“Rosen”), and through two rounds of lead plaintiff briefing, Inveriones and

 Rosen consistently alleged only two corrective disclosures: April 7, 2020 and August 13, 2020.

 Nonetheless, Inveriones now contends they are not complete “in and out traders” because they sold

 their shares following a newfound May 16, 2019 partial disclosure. See ECF No. 33 at 2-5. Even if

 it were proper for the Court to permit Inveriones to retroactively amend the facts to better suit its

 trading defects (and it is not), this contention is undermined by its own counsel’s recent argument in

 Lee.

         In Ronald L. Hershberger and Robert J. Gereige, MD’s Memorandum of Law in Opposition

 to Le Rivage LLC’s Objections to Fed. R. Civ. P. 72(a) to Magistrate Judge Orenstein’s Order Dated

 October 20, 2020 Appointing Lead Plaintiff and Approving Lead Counsel in Lee, Rosen (and its co-

 counsel) argued in part that Magistrate Judge Orenstein did not commit clear error in finding the

 movant with the largest claimed financial interest, Le Rivage, LLC, was atypical and inadequate

                                                  -1-
 4823-7763-5026.v1
Case 1:20-cv-03794-RRM-RLM Document 34 Filed 11/20/20 Page 3 of 6 PageID #: 590




 because “if Defendants were successful in proving the Rivage Action has failed to allege an actual

 partial disclosure, Rivage would lack cognizable damages under the Exchange Act, thus warranting

 the appointment of a new Lead Plaintiff.” Ex. A at 12. Rosen correctly noted – as the Central

 Pennsylvania Teamsters Pension Funds did in their opposition (see ECF No. 31 at 3, 8) – that

 “numerous courts have declined to appoint lead plaintiff movants where its losses were tethered

 solely to a ‘partial disclosure’ of limited significance or merit.” Ex. A at 13 (citing Bensley v.

 FalconStor Software, Inc., 277 F.R.D. 231, 240 (E.D.N.Y. 2011)). Moreover, Rosen “strongly

 contest[s] the validity of this [earlier] disclosure as pled – simply attaching a skeletal justification to

 any price decline does not allow a non-party movant to control the contours of the litigation.” Ex. A

 at 6.

         Applying Inveriones’ own counsel’s argument from the related Lee action here, the Court

 should reject Inveriones’ bald attempt to retroactively expand the contours of the allegations to

 remedy a readily apparent trading defect by citing to an unrelated May 16, 2019 stock decline – a

 decline that Inveriones’ own counsel agrees in Lee did not reveal any details of defendants’ allegedly

 fraudulent conduct. See ECF No. 31 at 5-7.

         Inveriones’ motion should be denied.

 DATED: November 20, 2020                         Respectfully Submitted,

                                                  ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
                                                  ROBERT M. ROTHMAN
                                                  DAVID A. ROSENFELD


                                                                 s/ David A. Rosenfeld
                                                                DAVID A. ROSENFELD




                                                    -2-
 4823-7763-5026.v1
Case 1:20-cv-03794-RRM-RLM Document 34 Filed 11/20/20 Page 4 of 6 PageID #: 591




                                    58 South Service Road, Suite 200
                                    Melville, NY 11747
                                    Telephone: 631/367-7100
                                    631/367-1173 (fax)
                                    rrothman@rgrdlaw.com
                                    drosenfeld@rgrdlaw.com

                                    ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                    CHAD JOHNSON
                                    NOAM MANDEL
                                    420 Lexington Avenue
                                    New York, NY 10170
                                    Telephone: 212/693-1058
                                    chadj@rgrdlaw.com
                                    noam@rgrdlaw.com

                                    ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                    JENNIFER N. CARINGAL
                                    MICHAEL ALBERT
                                    655 West Broadway, Suite 1900
                                    San Diego, CA 92101
                                    Telephone: 619/231-1058
                                    619/231-7423 (fax)
                                    jcaringal@rgrdlaw.com
                                    malbert@rgrdlaw.com

                                    [Proposed] Lead Counsel for [Proposed] Lead
                                    Plaintiff




                                     -3-
 4823-7763-5026.v1
Case 1:20-cv-03794-RRM-RLM Document 34 Filed 11/20/20 Page 5 of 6 PageID #: 592




                                    CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on November 20, 2020, I authorized the

 electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

 send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

 and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

 the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                     s/ David A. Rosenfeld
                                                     DAVID A. ROSENFELD

                                                     ROBBINS GELLER RUDMAN
                                                      & DOWD LLP
                                                     58 South Service Road, Suite 200
                                                     Melville, NY 11747
                                                     Telephone: 631/367-7100
                                                     631/367-1173 (fax)

                                                     E-mail: drosenfeld@rgrdlaw.com




 4823-7763-5026.v1
11/20/2020Case    1:20-cv-03794-RRM-RLM   Document
                                      Eastern               34YorkFiled
                                              District of New            11/20/20
                                                                  - LIVE Database       Page1.5.2)-
                                                                                  1.5 (Revision 6 of 6 PageID #: 593
Mailing Information for a Case 1:20-cv-03794-RRM-RLM Alagappan v. Baidu, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Robert Alexander Fumerton
      robert.fumerton@skadden.com

      Michael Charles Griffin
      michael.griffin@skadden.com

      Laurence Jesse Hasson
      lhasson@bernlieb.com,birkeland@bernlieb.com,ecf@bernlieb.com

      Shannon Lee Hopkins
      shopkins@zlk.com,shalliday@zlk.com

      Phillip Kim
      pkim@rosenlegal.com,pkrosenlaw@ecf.courtdrive.com

      Jeremy Alan Lieberman
      jalieberman@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,abarbosa@pomlaw.com

      Gregory B. Linkh
      glinkh@glancylaw.com,greglinkh@gmail.com

      Scott D. Musoff
      smusoff@skadden.com

      David Avi Rosenfeld
      drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,2879289420@filings.docketbird.com,e_file_sd@rgrdlaw.com,drosenfeld@ecf.courtdrive.com

      Robert M. Rothman
      rrothman@rgrdlaw.com,e_file_ny@rgrdlaw.com,e_file_sd@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may
wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.nyed.uscourts.gov/cgi-bin/MailList.pl?18932530340996-L_1_0-1                                                                                  1/1
